                    Case 18-01363-MAM   Doc 65    Filed 01/28/19    Page 1 of 21




         ORDERED in the Southern District of Florida on January 28, 2019.




                                                    Mindy A. Mora, Judge
                                                    United States Bankruptcy Court
_____________________________________________________________________________
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   West Palm Beach Division
                                     www.flsb.uscourts.gov

        In re:

        GMOFORIS CORPORATION                       Case No. 18-20875-MAM
                                                   Chapter 11
               Debtor.
        ______________________________________/

         GMOFORIS CORPORATION,                      Adv. Proc. No. 18-01363-MAM
                                                    *Lead Proceeding (consolidated
                 Plaintiff,                         with Adv. Proc. No. 18-01380 for
                                                    discovery and trial purposes)
                      v.

         SOUTH FLORIDA COMMERCIAL
         PROPERTIES OF GEORGIA, LLC
         d/b/a SOUTH FLORIDA
         COMMERCIAL PROPERTIES, LLC,

                Defendant.
         _____________________________________/

         SOUTH FLORIDA COMMERCIAL
         PROPERTIES, LLC,                         Adv. Proc. No. 18-01380-MAM
            Case 18-01363-MAM     Doc 65     Filed 01/28/19   Page 2 of 21



         Plaintiff,                          *(consolidated with Adv. Proc. No.
                                             18-01363 for discovery and trial
              v.                             purposes)

GMOFORIS CORPORATION,

       Defendant.
____________________________________/

    MEMORANDUM OPINION AND ORDER DETERMINING THAT
  DEBTOR’S LEASE WAS TERMINATED PRE-PETITION AND FINDING
    THAT LANDLORD IS ENTITLED TO JUDGMENT OF EVICTION

        THIS MATTER came before the court for an evidentiary hearing on

November 29, 2018 at 10:00 a.m. (the “Hearing”) pursuant to the Amended Omnibus

Order (I) Granting in Part and Denying in Part Motion to Set Evidentiary Hearing

(ECF No. 9), (II) Granting Emergency Motion to Continue Hearing (ECF No. 15), (III)

Setting Pre-Hearing Requirements, and (IV) Directing Payment of Administrative

Rent (ECF No. 31) (the “Omnibus Order”). The parties to this litigation are

(i) GMORFORIS Corporation (“GMOFORIS”), the debtor in possession in the above-

captioned bankruptcy case (Case No. 18-20875-MAM) (the “Bankruptcy Case”) and

plaintiff in Adv. Proc. No. 18-01363 (the “Lead Proceeding”), and (ii) South Florida

Commercial Properties, LLC (“SFCP”), the defendant in the Lead Proceeding. Each

party appeared through counsel at the Hearing on the issues outlined in the Omnibus

Order and presented witnesses, exhibits, and argument.

   I.     PROCEDURAL BACKGROUND

        On September 4, 2018, GMOFORIS filed for relief under Chapter 11 of the

Bankruptcy Code (the “Petition Date”). Prior to the Petition Date, GMOFORIS and

SFCP were involved in two separate actions pending in the Fifteenth Judicial Circuit


                                         2
                Case 18-01363-MAM             Doc 65      Filed 01/28/19   Page 3 of 21



in and for Palm Beach County, Florida (the “State Court”). Specifically, GMOFORIS

filed a lawsuit styled as GMOFORIS Corporation v. South Florida Commercial

Properties of Georgia, LLC, Case No. 50-2018 CA 006842XXXXMB (the “Declaratory

Relief Action”). SFCP filed an action to evict GMOFORIS from the subject property

styled as South Florida Commercial Properties, LLC v. GMOFORIS Corp., Case No.

50-2018 CA 008552XXXXMB (the “Eviction Action”).

          GMOFORIS removed the Declaratory Relief Action to this court. 1 SFCP then

also removed the Eviction Action to this court. 2 The court sua sponte ordered the

consolidation of the Declaratory Relief Action and Eviction Action for discovery and

trial. 3 At a hearing on October 18, 2018, counsel to GMOFORIS and counsel to SFCP

each expressly consented to this court’s entry of final orders and judgment upon all

matters before the court in both the Declaratory Relief Action and the Eviction

Action. 4

          Pursuant to the Omnibus Order, the court scheduled the Hearing to consider

Counts I and II set forth in the Complaint for Damages, and Other Equitable Relief. 5

Specifically, the court considered: (a) Counts I and II set forth in the Complaint for

Damages, and Other Equitable Relief (ECF No. 6-2 in Adv. Proc. No. 18-01363), i.e.,

whether as of the Petition Date, the lease under which GMOFORIS occupies its




1
    ECF No. 5-6 in Adv. Proc. 18-01363.
2   ECF No. 1 in Adv. Proc. 18-01380.
3   ECF No. 5 in Adv. Proc. 18-01380.
4   ECF No. 31 in Adv. Proc. No. 18-01363, at p. 4.
5
    ECF No. 6-2 in Adv. Proc. No. 18-01363.


                                                      3
                 Case 18-01363-MAM     Doc 65     Filed 01/28/19   Page 4 of 21



premises was still in effect, and capable of being assumed or rejected by GMOFORIS

as an unexpired lease pursuant to 11 U.S.C. §365, or whether SFCP effectively

terminated the lease of GMOFORIS’s premises pre-petition under applicable non-

bankruptcy law, and (b) Count I set forth in the Complaint for Eviction (ECF No. 4-4

in Adv. Proc. No. 18-01363), i.e., whether SFCP is entitled to a judgment of eviction

under applicable non-bankruptcy law.

            At the Hearing, the court invited the parties to submit proposed findings of

fact and conclusions of law by December 21, 2018. After review of the parties’

submissions, all witness testimony, the complete record of the Bankruptcy Case and

all related proceedings, all relevant exhibits admitted into evidence at the Hearing,

legal argument by counsel for the parties, and applicable law, the court concludes

that GMOFORIS’s convenience store lease was effectively terminated by SFCP pre-

petition. Accordingly, the court concludes that SFCP is entitled to a judgment of

eviction.

      II.      FINDINGS OF FACT

            SFCP owns real property located at 7533 West Atlantic Avenue, Delray Beach,

Florida (the “Property”) improved by the addition of gas station and convenience store

(the “Convenience Store”). 6 Majors Management LLC (“Majors”) oversees the




6
    Def. Exh. CCC at ¶5.


                                              4
                 Case 18-01363-MAM      Doc 65      Filed 01/28/19    Page 5 of 21



management of the Property. 7

           In June 2013, Majors authorized Miami Commercial Properties, LLC (“Miami

Commercial”) to manage the Property on its behalf. 8 On or about the same time,

Miami Commercial entered into an Operation and Management Agreement

(“Management Agreement”) with Ali Jaferi (“Jaferi”), Frank Gutta (“Gutta”), and Gas

Consultants of Florida, LLC (Gas Consultants”). 9 Gas Consultants, Jaferi, and Gutta

later assigned (with Miami Commercial’s consent) the Management Agreement to

Jaferi, Gutta, The Durban Group, LLC, and Boca Gas Co., Inc. 10

           On or about March 12, 2015, SFCP entered into a lease with Mart Petroleum

403, LLC (“Mart Petroleum”) for the operation and possession of the Convenience

Store. 11 Ali Jaferi and Frank Gutta are the principals of Mart Petroleum. 12

           In or around March 2015, Mart Petroleum and GMOFORIS entered into a

Store Operator Agreement, a Motor Fuel Agreement, and Addendum for

GMOFORIS’s use and possession of the Property (collectively, the “Sublease”). 13

Stavros Moforis and George Moforis handled the Sublease negotiations with Ali

Jaferi, Frank Gutta and, possibly, Ali Jaferi’s son, all of whom were purportedly


7
    Id.
8
    Id. at ¶6.
9
    Id. at ¶7.
10
  Id. The assignment resulted in the replacement of an interest previously held by Gas Consultants
with new interests held by The Durban Group, LLC and Boca Gas Co., Inc. Jaferi and Gutta each
retained their prior interest(s).
11
     Def. Exh. CCC at ¶8.
12
     Def. Exh. CCC at ¶9.
13
   Transcript from November 29, 2018 Evidentiary Hearing (“Transcript”) at 28:5-8, 60:9-19; Plaint.
Exh. 1-3.


                                                5
                   Case 18-01363-MAM   Doc 65   Filed 01/28/19   Page 6 of 21



acting on behalf of Mart Petroleum. 14 SFCP was not involved with the Sublease

negotiations or performance thereunder. 15

           In May 2016, Miami Commercial terminated the Management Agreement with

Ali Jaferi, Frank Gutta, and their entities. 16 The termination of the Management

Agreement resulted in SFCP filing an eviction lawsuit against Mart Petroleum for

possession of the Property. 17

           On or about September 1, 2016, Mart Petroleum and certain other entities

owned and controlled by Ali Jaferi and Frank Gutta filed for relief under chapter 11

of the Bankruptcy Code in the United States Bankruptcy Court, Southern District of

Florida (West Palm Beach division). The bankruptcy cases for Mart Petroleum and

the other entities owned and controlled by Mr. Jaferi and Mr. Gutta were jointly

administered in the bankruptcy case of Gas Consultants (Case No. 16-22198-EPK)

(“Mart Petroleum’s Bankruptcy Case”). 18

           GMOFORIS and its counsel were aware of and participated in Mart

Petroleum’s Bankruptcy Case, as evidenced by a notice of appearance and request for

service filed by GMOFORIS’s counsel on its behalf, as well as a response in opposition

to a motion to voluntarily dismiss, and a notice of an examination duces tecum




14   Transcript at 60:20-61:7.
15   Def. Exh. CCC at ¶11.
16   Def. Exh. CCC at ¶10.
17   Id. at ¶12.
18   Def. Exh. MM, ZZ, and AAA.


                                            6
                Case 18-01363-MAM       Doc 65    Filed 01/28/19   Page 7 of 21



pursuant to Bankruptcy Rule 2004. 19 Further, GMOFORIS filed a proof of claim in

the Mart Petroleum Bankruptcy Case. 20

          In November 2016, SFCP, Mart Petroleum, and their related entities resolved

the issues they were litigating in Mart Petroleum’s Bankruptcy Case pursuant to a

written settlement agreement (the “Settlement Agreement”). 21 As part of the

Settlement Agreement, Mart Petroleum, among other things, released all interests

in and to the Property, including its lease with SFCP of the Property. 22

          On November 22, 2016, this court (with Judge Kimball presiding) entered an

order (ECF No. 181) in Mart Petroleum’s Bankruptcy Case granting Mart

Petroleum’s motion to reject the lease agreements between SFCP and Mart

Petroleum relating to the Property, as well as Mart Petroleum’s Sublease with

GMOFORIS, effective as of November 16, 2016. 23

          On December 19, 2016, the court entered an order in Mart Petroleum’s

Bankruptcy Case approving the Settlement Agreement. 24

          Also in December 2016, Clint Dixon, the Director of Real Estate for Majors at

the time, and Stavros Moforis, the manager of GMOFORIS, met in person at Majors




19   Def. Exh. NN, RR, WW, XX, ZZ, and AAA.
20 Claim No. 2 in Case No. 16-22563. GMOFORIS’s counsel in the Lead Proceeding also represented

GMOFORIS in the Mart Petroleum Bankruptcy Case.
21   Def. Exh. QQ, and TT.
22   Def. Exh. QQ.
23   Def. Exh. SS.
24   Def. Exh. UU.


                                              7
                  Case 18-01363-MAM         Doc 65      Filed 01/28/19   Page 8 of 21



Management’s office in Lawrenceville, Georgia to discuss a potential lease for the

Property between GMOFORIS and SFCP. 25

           GMOFORIS requested a long-term lease for the Property, but SFCP was only

willing to consider a month-to-month agreement with GMOFORIS. 26 At the parties’

in-person meeting, Mr. Dixon prepared and signed a document titled “C-Store Lease

Worksheet”, and handwrote the month-to-month term and monthly rent amount, as

well as certain other terms of a proposed lease. 27 After Mr. Dixon wrote and signed

the “C-Store Lease Worksheet”, Mr. Dixon provided the document to Stavros Moforis

for review and signature on behalf of GMOFORIS. 28

           Stavros Moforis presented the “C-Store Lease Worksheet” to his father, George

Moforis, who is the sole shareholder of GMOFORIS. Either Stavros or George Moforis

made some handwritten additions to the C-Store Lease Worksheet that had not been

on the version prepared by Mr. Dixon, and George Moforis signed the modified

document on behalf of GMOFORIS. On January 17, 2018 Stavros Moforis emailed

the modified and signed document to Mr. Dixon. 29

           After Stavros Moforis emailed the Worksheet to Mr. Dixon, GMOFORIS began

paying rent to SFCP by wire transfer on a monthly basis. 30 Prior to executing the



25   Def. Exh. BBB at ¶¶2, 5; Transcript at 64:17-22, 65:10-17.
26   Def. Exh. BBB at ¶5; Transcript at 65:19-25.
27   Def. Exh. BBB at ¶6; Def. Exh. A.
28   Id. at ¶7.
29The counter-signed C-Store Lease Worksheet is referred to as the “Worksheet”. See Def. Exh. BBB
at ¶7, Def. Exh. T; Transcript at 24:23-25:1, 66:12-14.
30   Def. Exh. CCC at ¶21.


                                                    8
                 Case 18-01363-MAM           Doc 65     Filed 01/28/19   Page 9 of 21



Worksheet, SFCP had never received any payments (rent or otherwise) from

GMOFORIS. 31

           Following Mr. Dixon’s receipt of the Worksheet from Stavros Moforis on

January 17, 2018, GMOFORIS began communicating with SFCP about items

relating to its use and occupancy of the Property. 32

           By letter dated May 18, 2018 (the “Notice”), SFCP notified GMOFORIS that it

was electing to terminate GMOFORIS’s month to month tenancy of the Property

effective June 2, 2018, pursuant to Fla. Stat. § 83.57, and directed GMOFORIS to

vacate the Property by June 2, 2018 and deliver possession of the Property to SFCP. 33

           GMOFORIS did not vacate the Property by the date requested and remained

in possession as of the date of the Hearing. 34 Following GMOFORIS’s receipt of the

Notice, it ceased paying rent to SFCP. Accordingly, the last rent payment SFCP

received from GMOFORIS for the Property was April 30, 2018. 35

           GMOFORIS filed its chapter 11 petition approximately five months later, in

September 2018, and now wishes to enforce the Sublease against SFCP and continue

in possession of the Property. 36 GMOFORIS’s primary basis for claiming that the

Sublease is both in effect and enforceable against SFCP is GMOFORIS’s contention

that Ali Jaferi represented to GMOFORIS in March 2015 that Jaferi was the leasing


31   Id.
32   Def. Exh. BBB at ¶8; Transcript at 167:6-22.
33   Transcript at 138:22-139:22; Def. Exh. II.
34   Transcript at 140:7-10.
35   Def. Exh. KK.
36   Transcript at 180:18-24.


                                                    9
                Case 18-01363-MAM           Doc 65      Filed 01/28/19   Page 10 of 21



agent for Marvin Hewatt, the owner of both SFCP and Miami Commercial. 37 In

addition, Stavros Moforis testified that one time in May 2015, GMFORIS paid Miami

Commercial directly, rather than through Mart Petroleum, the sum of $1,082.54 in

respect of gas moneys collected at the store and due under the Sublease, which

GMOFORIS argues demonstrates that SFCP knew or should have known that

GMOFORIS was the tenant at the Property as early as May 2015.                   38Finally,   Robert

Kilgore, Marvin Hewatt’s uncle, visited the Property five or six times starting in early

2015 to check on the stock at the Convenience Store operated by GMOFORIS.                    39


      III.    CONCLUSIONS OF LAW

          A. Neither the Sublease nor the Worksheet is the Operative Lease.

          In order to determine the possessory rights, if any, of GMOFORIS in the

Property as of the Petition Date, the court must first determine whether GMOFORIS

had an unexpired lease for the Property as of that date. That analysis necessarily

includes consideration of whether the operative lease for the Property was terminated

pre-petition.

          SFCP contends that GMOFORIS’s possession arises from the Worksheet,

which SFCP asserts gave rise to a binding month to month lease between the parties,

and that the Worksheet was terminated pre-petition. GMOFORIS contends that

GMOFORIS’s possession arises from the Sublease and that the Sublease was not

terminated pre-petition. Based upon the evidence presented to the court, as well as


37   Transcript at 29:17-30-2, 32:9-18, 81:2-15.
38   Transcript at 40:2-25.
39   Transcript at 46:8-47:15.


                                                   10
                Case 18-01363-MAM      Doc 65    Filed 01/28/19   Page 11 of 21



an analysis of applicable law, the court finds that neither the Sublease nor the

Worksheet is the operative lease, and instead SFCP and GMOFORIS merely entered

into an oral month to month lease for the Property.

          GMOFORIS’s argument that its right to occupy the Property arises from the

Sublease is predicated on this court making a finding that Ali Jaferi was the agent

for SFCP. SFCP denies that Ali Jaferi or Mart Petroleum acted as SFCP’s agent, and

the evidence at trial does not reflect the existence of any agency relationship. See

Roessler v. Novak, 858 So.2d 1158, 1161-62 (Fla. 2nd DCA 2003) (“An apparent agency

exists only if all three of the following elements are present: (a) a representation by

the purported principal; (b) a reliance on that representation by a third party; and

(c) a change in position by the third party in reliance on the representation.”);

Goldschmidt v. Holman, 571 So.2d 422, 424 n.5 (Fla. 1990) (stating actual agency

requires (i) acknowledgement by the alleged principal that the agent will act for him,

(ii) the agent’s acceptance of the undertaking, and (iii) control by the alleged principal

over the actions of the agent).

          The only testimony regarding “agency” is (i) Stavros Moforis’s testimony that

Ali Jaferi, held himself out as SFCP’s purported agent 40 and (ii) Ali Jaferi’s testimony

in which he referred to himself as “the manager” for one of Mr. Hewatt’s companies,

not its “leasing agent”. 41 There is no evidence, however, that the purported principal,

SFCP, made any representation that would support an agency relationship between



40   Transcript 29:17-30:2, 32:9-23.
41   Transcript at 84:25-85:4.


                                            11
                Case 18-01363-MAM              Doc 65        Filed 01/28/19       Page 12 of 21



it and Mart Petroleum. 42 There is no evidence of any direct contact between SFCP or

its principal, Marvin Hewatt, and GMOFORIS until after the Sublease was rejected

in Mart Petroleum’s Bankruptcy Case, and GMOFORIS and SFCP began negotiating

a     monthly      tenancy. 43      GMOFORIS’s            entire      theory      of   agency       rests     upon

representations allegedly made by the purported agent, but the agent alone cannot

create the agency relationship by making representations to a third party. See

Amoroso v. Samuel Friedland Fam. Enters., 604 So.2d 827, 831 (Fla. 4th DCA 1992).

          However, whether there was or was not a principal-agency relationship

between SFCP and Mart Petroleum is irrelevant to the issue before the court. 44 Even

if an agency relationship did exist, the fact remains that the Sublease is not the

operative lease under which GMOFORIS occupied the Property prior to the filing of

its bankruptcy petition.

          Any argument by GMOFORIS that the Sublease survived rejection under 11

U.S.C. §365 fails because of the simultaneous rejection and termination of the

Management Agreement between SFCP and Mart Petroleum, which effectively




42   Transcript at 70:1-16.
43
   Although Stavros Moforis testified that he met with Mr. Hewatt’s uncle, Robert Kilgore, there is no evidence that
Mr. Kilgore was employed by SFCP; in fact, the business card provided by Mr. Kilgore to Mr. Moforis does not reflect
that Mr. Kilgore was employed by SFCP, nor did the deposition testimony of Mr. Kilgore reflect that he was an
employee of SFCP. See Pl. Exh. 11 and 21.
44
   Along those lines, GMOFORIS claims that SFCP was aware of, or consented to, GMOFORIS’s possession of the
Property in March of 2015. GMOFORIS failed to introduce any competent evidence that SFCP was aware of the
Sublease. Transcript at 91:25-92:7. Rather, the testimony of Benjamin Smith and Clint Dixon, SFCP’s employees,
was that SFCP never saw the Sublease until June 2016, did not consent to the Sublease, and was not aware that
GMOFORIS was in possession of the Property in 2015. Transcript at 110:23-111:1; 111:15-113:1. The evidence
presented by GMOFORIS that it remitted a single payment for gasoline purchases directly to Miami Commercial does
not alter that result. Even if SFCP did know or consent to GMOFORIS’s possession dating back to March 2015, that
does not support an “agency theory” and it does not change the fact that the Sublease was terminated pre-petition, as
explained supra.


                                                        12
             Case 18-01363-MAM     Doc 65      Filed 01/28/19   Page 13 of 21



constituted the “master lease” of the Property. During its bankruptcy, Mart

Petroleum not only rejected the Sublease, but also rejected the Management

Agreement with SFCP and entered into the court-approved Settlement Agreement

whereby Mart Petroleum specifically released any interest in the Property. As a

result, any interest of Mart Petroleum in the Property was terminated as of the

effective date of the Settlement Agreement. GMOFORIS appeared in the Mart

Petroleum Bankruptcy Case and therefore received ample notice that both the

Management Agreement and the Sublease were rejected and terminated by court

order.

         Normally, in a bankruptcy case involving a debtor-landlord, rejection of an

unexpired lease under § 365 constitutes a breach of the lease, but it is not the same

as terminating the lease. Rejection “does not embody the contract-vaporizing

properties so commonly ascribed to it …. Rejection merely frees the estate from the

obligation to perform; it does not make the contract disappear.” Thompkins v. Lil’ Joe

Records, Inc., 476 F.3d 1294, 1306 (11th Cir. 2007) (quoting Cohen v. Drexel Burnham

Lambert Group, Inc. (In re Drexel Burnham Lambert Group, Inc.), 138 B.R. 687, 703

(Bankr. S.D.N.Y. 1992)). More specifically, “[r]ejection has absolutely no effect upon

the contract’s continued existence; the contract is not cancelled, repudiated,

rescinded, or in any other fashion terminated.” In re Drexel Burnham, 138 B.R. at

708 (internal quotation omitted); see also Eastover Bank for Sav. v. Sowashee Venture

(In re Austin Dev. Co.), 19 F.3d 1077, 1082 (5th Cir. 1994) (holding that rejection

under § 365(g) “does not mean that the executory contract . . . has been terminated,



                                          13
                Case 18-01363-MAM          Doc 65       Filed 01/28/19   Page 14 of 21



but only that a breach has been deemed to occur”). As a tenant under a lease that was

rejected by its debtor-landlord, Mart Petroleum, GMOFORIS normally would have

had the option to either treat the Sublease as terminated or retain its rights under

the Sublease for the balance of its term. See 11 U.S.C. §365(h)(1).

          However, the Sublease, and the rights of GMOFORIS as a subtenant under

the Sublease, were subject to the existence of a valid lease of the property between

SFCP and Mart Petroleum. When Mart Petroleum rejected the Management

Agreement with SFCP in the Mart Petroleum Bankruptcy Case and entered into the

Settlement Agreement by which the parties released each other from all claims,

including any claims relating to the Property, the parties agreed (among other things)

to terminate the Management Agreement. The termination of the Management

Agreement as the “master lease” of the Property had the effect of terminating the

Sublease, as a subordinate lease in the chain. See In re 6177 Realty Associates, Inc.,

142 B.R. 1017, 1019 (Bankr. S.D. Fla. 1992) (“Once the [master] lease is terminated,

leasehold mortgagees and sublessees retain no interest that can be pursued in

bankruptcy court or state court.”); Thal v. S.G.D. Corp., 625 So.2d 852, 853 (Fla. 3d

DCA 1993).

          After termination of the Sublease, the record reflects that GMOFORIS

(a) negotiated with SFCP to enter into a new lease, 45 (b) executed the Worksheet but

inserted additional terms that were not accepted by SFCP, 46 and (c) commenced



45   Def. Exh. BBB at ¶¶5-6; Def. Exh. R; Transcript at 52:24-53:24.
46   Def. Exh. BBB, at ¶7; Transcript at 64:15-24, 65:6-66:23.


                                                   14
                Case 18-01363-MAM          Doc 65        Filed 01/28/19   Page 15 of 21



communicating with and making rent payments to SFCP in the amount of the rent

listed on the Worksheet. 47 By its actions, GMOFORIS acknowledged that the

Sublease was terminated and thereafter entered into a new oral month to month

lease with SFCP for the Property.

          During closing arguments, counsel for GMOFORIS argued for the first time

that the rejection of the Sublease by Mart Petroleum did not impair GMOFORIS’s

rights under the Sublease because SFCP, the purported principal, was not the entity

in bankruptcy and it did not reject the Sublease. This argument is predicated on

GMOFORIS’s agency theory, 48 which the court has already rejected for the reasons

set forth above.

          Again, the actions of GMOFORIS plainly evidence its understanding that the

Sublease had terminated and, that if GMOFORIS wanted to remain in possession of

the Property, it needed to enter into a new agreement with SFCP. In fact,

immediately after the court entered the order rejecting the Sublease in the Mart

Petroleum Bankruptcy Case, GMOFORIS’s counsel recognized in an email to SFCP’s

counsel that, as a result of rejection, SFCP “was no longer precluded from having

business discussions [with GMOFORIS] concerning the future plans for [the

Property] and [GMOFORIS].” 49 GMOFORIS plainly acted as if its possessory right in

the Property was extinguished (or at least “in limbo”) as a result of Mart Petroleum’s

Bankruptcy Case and that GMOFORIS needed a new lease with SFCP for the


47   Def. Exh. CCC at ¶21; Transcript at 71:4-6, 167:6-22.
48   Transcript at 183:3-10.
49   Def. Exh. G.


                                                    15
                 Case 18-01363-MAM          Doc 65    Filed 01/28/19   Page 16 of 21



Property in order to remain in possession for any amount of time. That is precisely

why the parties negotiated the Worksheet, and entered into the oral month to month

lease of the Property.

           B. The Operative Lease of the Property is an Oral Month to Month
              Lease.

           In December 2016, Stavros Moforis flew to Georgia to meet with Clint Dixon

to negotiate a month-to-month lease of the Property. 50 Mr. Dixon handwrote the rent

amount and the “month to month” term on the C-Store Lease Worksheet, signed it,

and gave the original document to Stavros Moforis. 51 George Moforis thereafter

signed the Worksheet, with certain amendments discussed below, and Stavros

Moforis returned the Worksheet to Mr. Dixon by email. 52

           On signing, George Moforis handwrote various additions and requests. For

example, GMOFORIS requested a monthly $2,000 Subway rent credit and a monthly

$500 utility credit. 53 SFCP agreed to certain changes, but not necessarily all of

GMOFORIS’s modifications to the Worksheet. 54 Specifically, SFCP agreed to

GMOFORIS’s request for a monthly Subway credit 55 but it did not agree to a monthly

$500 utility credit. 56 As a result, the counteroffer evidenced by the Worksheet did not

result in an operative lease because there was no “meeting of the minds” as to all


50   Transcript at 165:7-17.
51   Id. at 166:1-6.
52   Id. 166:9-14; Def. Exh. T.
53   Def. Exh. T; Transcript at 171:7-11.
54   Transcript at 153:7-10, 21-23.
55   Def Exh. KK.
56   Id., 154:9-17; 171:22-172:4.


                                                 16
                Case 18-01363-MAM            Doc 65        Filed 01/28/19   Page 17 of 21



salient lease terms. See Grant v. Lyons, 17 So.3d 708, 710 (Fla. 4th DCA 2009); Pena

v. Fox, 198 So.3d 61, 63 (Fla. 2d DCA 2015).

          Although SFCP considered the Worksheet to be the lease, SFCP failed to fully

accept all of GMFORIS’s handwritten additions. 57 As a result, the Worksheet never

become the operative lease between the parties. However, in certain respects, the

parties acted consistently with certain of the terms set forth in the Worksheet. 58 For

example, GMOFORIS repeatedly acknowledged that it had a month to month lease

with SFCP. 59 GMOFORIS’s email dated February 2, 2018 confirms that GMOFORIS

was well-aware that it had a monthly tenancy:

                   As I have mentioned, a long term Lease at the station is
                   what I am hopeful for. Something better than the 30
                   day Lease that is currently in place . . . . 60

          GMOFORIS’s attorney acknowledged that it was a “month to month deal”. 61

GMOFORIS remitted monthly rental payments to SFCP from January 2017 through

and until April 2018 in the amount reflected on the Worksheet, and received a $2,000

monthly credit for the sandwich shop rent listed on the Worksheet for the period of

March 2017 through date of the Hearing. 62

          As a result, GMOFORIS and SFCP created an oral month to month lease of

the Property. This oral lease was based upon the written notes of their negotiations


57   Transcript at 153:2-154:11, 172:2-4.
58   Transcript at 153:7-10, 171:22-23.
59   Def. Exh. HH; Def. Exh. BBB at ¶10; Transcript at 73:22-74:4, 168:3-7.
60   Transcript at 73:5-74:4; Def. Exh. HH (emphasis supplied).
61   Def. Exh. R (bold in original); Transcript at 75:2-5, 76:2-10.
62   Def. Exh. KK, Transcript at 135:22-136:14, 154:12-25.


                                                      17
                Case 18-01363-MAM         Doc 65    Filed 01/28/19   Page 18 of 21



set forth on the Worksheet, their actual conduct in the payment and acceptance of

rent and rent credits, and their emails confirming the existence of a month to month

occupancy. Fla. Stat. § 83.01; See Hasty v. Chain (In re Hasty), 25 B.R. 429, 430

(Bankr. M.D. Fla. 1982). This result is consistent with applicable non-bankruptcy law

that permits parties to create a valid oral lease, which is construed to be a month to

month tenancy if rent is remitted monthly. Fla. Stat. § 83.01.

          C. The Oral Lease was Terminated Pre-Petition.

          As a matter of applicable state law, either party may terminate a monthly

tenancy by giving not less than 15 days’ notice prior to the end of any monthly period.

Fla. Stat. § 83.03. No cause or justification is necessary or required to terminate an

at will tenancy. Ralo, Inc. v. Jack Graham, Inc. 362 So.2d 310, 311 (Fla. 2d DCA 1978)

(“A landlord is entitled to terminate a tenancy at will upon proper notice without

having to justify his action through the showing of appropriate cause.”).

          In the Eviction Action, GMOFORIS asserted two affirmative defenses. 63 The

affirmative defenses are vague and legally deficient since they do not give “fair notice”

of the grounds upon which they rest. See Fed. R. Civ. Pro. 8; Aidone v. Nationwide

Auto Guard, LLC, 295 F.R.D. 658, 660 (S.D. Fla. 2013). It appears (but is not clear)

that GMOFORIS is attempting to assert an unspecified issue with the Notice.

GMOFORIS’s closing argument on this point is equally vague. 64 Even if the defenses




63   ECF No. 6-6 in Adv. 18-01380.
64   Transcript at 185:21-25; 192:5-15.


                                               18
              Case 18-01363-MAM           Doc 65        Filed 01/28/19    Page 19 of 21



were properly alleged or preserved, SFCP has satisfied its burden and there is no

issue with the Notice.

        GMOFORIS last paid pre-petition rent to SFCP on April 30, 2018, rendering

the expiration of the monthly term May 29, 2018. The Notice, which was sent by hand

delivery on May 18, 2018, provided GMOFORIS with fifteen days to vacate and the

right to finish out the remainder of the May term. 65 The Notice allowed GMOFORIS

to remain in possession past the expiration of the term - to June 2, 2018. Applicable

state law confirms that fifteen days is sufficient statutory notice to terminate an at

will monthly tenancy.

        Sill v. Smith, 177 So.2d 265 (Fla. 2d DCA 1965), is instructive. Sill involved an

action by a landlord for rent claimed owed to it under a lease, as well as the tenant’s

counterclaim to recover pre-paid rent for the last month after the tenant terminated

the tenancy. Crucial to the parties’ claims was whether the tenant properly

terminated the monthly lease. The tenant paid rent on the 11th of each month. The

tenant’s last monthly payment was made on December 11, such that the end of that

term was January 10. On December 12, the tenant gave notice that it was

terminating the tenancy and vacating the property prior to January 1 (i.e., prior to

the expiration of the term). The parties thereafter asserted competing claims for the




65The Notice incorrectly cites to the residential landlord-tenant statute (Fla. Stat. §83.57), as opposed
to its commercial counterpart (Fla. Stat. §83.03), which are identical in all respects. This is a minor
scrivener’s error that does not impact the validity of the Notice. Herrmann v. Dist. Bd. of Trustees of
Santa Fe College, 120 So.3d 626 (Fla. 1st DCA 2013) (finding a letter substantially complied with the
statutory requirements even though it cited to the wrong statute); McMann v. State, 954 So.2d 90 (Fla.
1st DCA 2007).



                                                   19
              Case 18-01363-MAM      Doc 65      Filed 01/28/19   Page 20 of 21



rent monies owed for the final month of the tenancy. The court in Sill determined

that the tenant properly terminated its monthly lease pursuant to Fla. Stat. §83.03,

when it gave notice on December 12 that it was vacating prior to January 1. Sill, 177

So.2d at 267. The termination was deemed valid, notwithstanding that the

termination date was prior to the expiration of (and in the middle of) the then-

existing term. Id. at 266.

         The holding in Sill demonstrates that, under Florida law, a termination notice

issued under Fla. Stat. §83.03 of an oral month to month lease is valid if it provides

at least 15 days’ prior notice of termination, even if the termination date does not

coincide directly with the end of the term of the monthly tenancy.

         As a result, the court concludes that SFCP properly terminated the oral month

to month lease of the Property in accordance with applicable state law.

   IV.        CONCLUSION

         Because the court concludes that the operative lease, pre-petition, was an oral

month to month lease, and that the oral month to month lease was properly

terminated pre-petition, GMOFORIS did not have an unexpired lease for the

Property as of the Petition Date that could be assumed or rejected under 11 U.S.C.

§365. Based on this conclusion, the court further concludes that SFCP is entitled to a

judgment for possession of the Property as a matter of applicable state law.

         Based on the foregoing, it is hereby ORDERED and ADJUDGED as follows:

         1.    Pre-petition, GMOFORIS entered into an oral month to month lease of

the Property with SFCP.



                                            20
             Case 18-01363-MAM      Doc 65      Filed 01/28/19   Page 21 of 21



       2.     SFCP properly terminated the oral month to month lease it had with

GMOFORIS pursuant to the Notice, effective June 2, 2018.

       3.     As of the Petition Date, GMOFORIS did not have an unexpired lease for

the Property which it could assume or reject pursuant to 11 U.S.C. §365; accordingly,

GMOFORIS is a holdover tenant under applicable state law.

       4.     SFCP is entitled to a judgment for possession of the Property as a matter

of applicable state law.

       5.     GMOFORIS must vacate the Property within fifteen days from the date

of entry of this order.

       6.     If GMOFORIS fails to vacate the Property within fifteen days from the

date of entry of this order, SFCP is granted relief from the automatic stay to obtain

an expedited writ of possession from the State Court, without prejudice to any

contempt remedy otherwise available to SFCP in this court.

                                          ###

Copies to:

Larry I. Glick, Esq.
SHUTTS & BOWEN LLP
200 South Biscayne Boulevard, Suite 4100
Miami, FL 33131
Phone: 305-358-6300
lglick@shutts.com
Counsel for Defendant

Attorney Glick shall serve a copy of this Order on all interested parties and file a
Certificate of Service.




                                           21
